DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are moot in view of the newly applied rejections necessitated by Applicants amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 – 11, 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baughman et al. (hereinafter Bau, U.S. Patent Application Publication 2018/0217808) in view of Harrison et al. (US 10,462422).
Regarding Claim 1, Bau discloses:
A method of creating immersive content for an electronic device, the method comprising:
obtaining a first image (e.g. images captured by the AR imaging hardware; para 25; note also in the general overview (i) receiving a series of images; para 4);

classifying the plurality of objects into audible objects and inaudible objects based on whether each of the plurality of objects is capable of generating a sound (e.g. real world objects are matched against categories of objects by machine logic rules; para 25; matching an object into a category of objects based on logic rules depending on various characteristics; para 26; note [audible object] natural sound emanating from object 105; para 29; and [inaudible objects] object 105 includes physical articles that do not emanate sound; para 28).
Bau fails to explicitly disclose:
assigning priority values to each audible object from among the audible and inaudible objects based on corresponding visual characteristics of each audible object and ambience information;
for each audible object from among the audible and inaudible objects having a priority value above a predetermined threshold, retrieving a sound corresponding to the audible object;
generating dynamic audio data based on the plurality of retrieved sounds corresponding to the audible objects, the priority values of the audible objects, and the ambience information; and
playing the dynamic audio data while displaying a second image, wherein the first image and the second image are the same, and wherein the priority values of the audible objects correspond to sound levels of the retrieved sounds corresponding to the audible objects in the first image.
Harrison teaches assigning priority values to each audible object from among the audible and inaudible objects based on corresponding visual characteristics of each audible object and ambience information (Col. 2, lines 3-6, (2) gauge which conversation would be more interesting one or more receiving users (e.g., remote participants of the audio-visual communication session) by calculating engagement metrics for each conversation);
for each audible object from among the audible and inaudible objects having a priority value above a predetermined threshold, retrieving a sound corresponding to the audible object (See table 1 with different thresholds used for engagement metrics);
generating dynamic audio data based on the plurality of retrieved sounds corresponding to the audible objects, the priority values of the audible objects, and the ambience information (550 of Fig. 5; 530 of Fig. 5 shows the audio output signal is based on the priority value/engagement metric; ambience information is also taken into consideration in generation of an engagement metric—Col. 3, line 51-Col. 4, line 26 and Col. 4, lines 64-67-reinforching sound); and
playing the dynamic audio data while displaying a second image, wherein the first image and the second image are the same (Col. 2, lines 60-63, An intelligent communication device may be used for audio/visual communications, such as live or video chats or pre-recorded audio/visual presentations.), and wherein the priority values of the audible objects correspond to sound levels of the retrieved sounds corresponding to the audible objects in the first image (Col. 2, line 67-Col. 3, line 16, For example, (1) distinguish between two or more different conversations that are occurring simultaneously in the same room, (2) gauge which conversation would be more interesting one or more receiving users (e.g., remote participants of the audio-visual communication session) by calculating engagement metrics for each conversation, and (3) relatively amplify the most interesting conversation (e.g., the conversation with the highest engagement metric) over the other conversations in the room for the receiving user.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Harrison to the disclosure of Bau.  Modification of Bau using the features of Harrison would have been predictable to one of ordinary skill in the art given the significant overlap, e.g. both disclosures are directed to identifying objects in a real world images, both disclosures then augment/modify a displayed representation of the real world image with sound/video/images.  Furthermore, the incorporation of the features of Harrison, particularly the prioritized sound enhancement, would have provided a user of Bau with several advantages, for example but not limited to, distinguishing between two or more sound sources and intelligently select which sound sources to amplify over the other sound sources.; see Col. 1, lines 57-60 of Harrison. 
Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
determining whether a first object of the plurality of objects captured in the first image is capable of moving in an external environment (e.g. matching of a category includes considering the speed of an object; para 26 of Bau, note a speed value of 0 or greater than 0 indicating the capability of movement or lack thereof);
identifying a region of interest within the first image associated with the first object (e.g. distance or position of object; para 26 of Bau, note also sound appearing in the user’s immediate observable environment; para 60 of Bau);
generating a flight path within the region of interest associated with the first object (e.g. establishing the type or category of the response of the second S/R association… and desired direction and/or magnitude of the response modification; para 56 of Bau; and note augmentation using GPS data as well; para 20); and
rendering the second image such that a dynamic object corresponding to the first object appears to move along the flight path (e.g. pairings of S/R associations that modify the user's response in a preferred way are determined; para 56; note also delivering emanating sound of a moving object in the example of para 39; and viewing augmentation of real world images; para 40 of Bau).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:

wherein the retrieving of the sound is based on the information associated with the external environment (e.g. camera 240 can be used to capture a live feed, or record and play a visual feed in order to establish the visual environment which AR Headset 115 will use to augment an interactive user experience; para 41 of Bau, see also Fig. 2 and associated operation).

Regarding Claim 6, in addition to the elements stated above regarding claim 5, the combination further discloses:
further comprising receiving, from a camera of the electronic device, the first image  (e.g. camera 240 can be used to capture a live feed, or record and play a visual feed in order to establish the visual environment which AR Headset 115 will use to augment an interactive user experience; para 41 of Bau, see also Fig. 2 and associated operation).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:
receiving feedback after the dynamic audio file is played (e.g. note modifying the response by applying techniques based on user feedback; para 21, 31, 46, 48 of Bau);

re-generating the dynamic audio data based on the re-assigned priority values (e.g. Bau’s feedback now also considering Harrison’s processing of audio based on engagement metric as shown in Fig. 5.).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the sounds corresponding to the audible objects having the priority values above the predetermined threshold are retrieved from a database (e.g. Bau’s sound processing unit 225 replacing an input sound with a non-natural sound stored in repository 130; para 38), and
wherein the database is stored in the electronic device or in an external electronic device (e.g. Bau’s repository 130 of Fig. 1).

Regarding Claim 9, in addition to the elements stated above regarding claim 1, the combination further discloses:
determining a scene associated with the plurality of objects identified in the first image (e.g. Bau’s real world augmentation; Col. 5, lines 24, contextual clues of Harrison), and
retrieving the plurality of sounds corresponding to the plurality of objects having the priority values above the predetermined threshold based on the scene (e.g. Bau’s 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
playing the dynamic audio data while displaying the second image when the electronic device is in an auxiliary mode (e.g. d play a visual feed in order to establish the visual environment which AR Headset 115 will use to augment an interactive user experience; para 40, 41 of Bau).

Claim 11 is rejected under the same grounds as those stated above regarding claim 1.

Claim 14 is rejected under the same grounds as those stated above regarding claim 4.

Claim 15 is rejected under the same grounds as those stated above regarding claim 5.

Claim 16 is rejected under the same grounds as those stated above regarding claim 6.

Claim 17 is rejected under the same grounds as those stated above regarding claim 7.

Claim 18 is rejected under the same grounds as those stated above regarding claim 8.

Claim 19 is rejected under the same grounds as those stated above regarding claim 9.

Claim 20 is rejected under the same grounds as those stated above regarding claim 10.

Regarding Claim 21, in addition to the elements stated above regarding claim 1, the combination further discloses: wherein the ambience information includes information associated with one or more of one or more ambient lights, one or more persons in vicinity of a display, one or more objects in vicinity of the display, weather, one or more events, one or more actions of a user, time, time of day, location, a predetermined schedule, or contextual information associated to surroundings (Col. 7, lines26-43 of Harrison, However, the descriptive model may include information about the people in the room.  The information may include their identities, their locations in the environment, and various other social networking information.  The sound classifier 
Regarding Claim 22, in addition to the elements stated above regarding claim 1, the combination further discloses: wherein an audible object that is likely to be perceived to dominate the dynamic audio data is assigned a higher priority than an audible object that is less likely to be influence in the dynamic audio data (520 and 530 of Fig. 5 of Harrison).  
Regarding Claim 23, in addition to the elements stated above regarding claim 1, the combination further discloses: wherein an audible object that appears closer in the image is assigned a higher priority than an audible object that appears farther in the image (Table 1 and Col. 6, line 1-7 of Harrison, In particular embodiments, other features may include the distance between the intelligent communication device 130 and the sound source (with smaller distances being assigned a greater feature value), the location of the sound source relative to the intelligent communication device 130 (with sounds located in front of device 130 being assigned a greater weight)).
Regarding Claim 24, in addition to the elements stated above regarding claim 1, the combination further suggests:   wherein an audible object having a greater intensity of sound is assigned a higher priority than an audible object having a lower intensity of sound (Table 1: “Is the sound reinforcing?” “If yes [Wingdings font/0xE0] higher engagement metric”; example of reinforcing sound: Col. 5, lines 14-19 of Harrison, At the party there may be lots of background noise from the party guests, there may be background music, and there may be other types of noises that are associated with birthday parties (e.g., .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/THOMAS H MAUNG/           Primary Examiner, Art Unit 2654